DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprises” in lines 2, 6.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites in part “A device according to Claim 7,” in line 1 should be “A device according to Claim 1”.  It is noted that claim 7 is cancelled as it was indicated on page 3 of the claims amendment filed on 11/30/2021.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radially expansible element comprises bristles as recited in claim 31; the radially expansible element comprises a circumferential inflatable cuff as recited in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al U.S 2002/0169473 in view of Roman et al WO 2007/001981.
Claim 1:  Sepetka et al disclose a device for occlusion of a body lumen as best seen in figures 11-20 comprising: an implantable occlusion apparatus 4a comprising a radially expansible element that is adjustable between a contracted orientation suitable for transluminal delivery and a deployed orientation (see fig. 12) configured to occlude the body lumen; an elongated catheter member 8 operably and detachably attached to the implantable occlusion apparatus and configured for transluminal delivery and deployment of the occlusion apparatus in the body lumen; an energy delivery element 80, fig. 14 or 84, fig. 16, see paragraphs  125, 128 configured to deliver energy to surrounding tissue, but is silent regarding  a sensor configured to detect a parameter of the wall of the body lumen, wherein the energy delivery element and sensor are configured for axial movement independently of the radially expansible element whereby, in use, the energy delivery element and sensor can be transluminally retracted leaving the radially expansible element in-situ occluding the body lumen.  Roman et al, in the same field of endeavor, namely a heart ablation catheter by heat that provides sensor arrangements in the proximity of the ablation elements (see paragraphs 51, 136).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sepetka et al with a sensor configured to detect a parameter of the wall of the body lumen, wherein the energy delivery element and sensor are configured for axial movement independently of the radially expansible element whereby, in use, the energy delivery element and sensor can be transluminally retracted leaving the radially expansible element in-situ occluding the body lumen as taught by Roman et al in order to provide a controlled temperature at the treatment site for allowing an improved ablation process.

Claim(s) 1-4, 9-12, 14, 22, 28, 29, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harks US 20180161039.
Claim 1:  Harks discloses a device for occlusion of a body lumen as best seen in figures 1-3B, 5a-7) comprising: an implantable occlusion apparatus 18 comprising a radially expansible element 34, figures 5a-b that is adjustable between a contracted orientation suitable for transluminal delivery and a deployed orientation (see fig. 3b, see paragraph 44) configured to occlude the body lumen; an elongated catheter member 15 operably and detachably attached to the implantable occlusion apparatus and configured for transluminal delivery and deployment of the occlusion apparatus in the body lumen; an energy delivery element 35, fig. 5a, see paragraph 47 configured to deliver energy to surrounding tissue, but is silent regarding  a sensor configured to detect a parameter of the wall of the body lumen, wherein the energy delivery element and sensor are configured for axial movement independently of the radially expansible element whereby, in use, the energy delivery element and sensor can be transluminally retracted leaving the radially expansible element in-situ occluding the body lumen.  However, in various embodiment of Harks, fig. 6 teaches a sensor 41/42/43, see paragraph 48 that is configured to detect a parameter of the wall of the body lumen, the sensors measure temperature and/or electrical signals from the tissue both are parameters of the tissue.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harks with a sensor configured to detect a parameter of the wall of the body lumen, wherein the energy delivery element and sensor are configured for axial movement independently of the radially expansible element whereby, in use, the energy delivery element and sensor can be transluminally retracted leaving the radially expansible element in-situ occluding the body lumen as taught by different embodiment , fig. 6 of Harks in order to provide a feedback for the energy control of the energy delivery element that is required effects of the energy transfer occurs (see paragraph 48).
Claims 2-4:  Harks discloses in which the energy delivery element 35 and sensor41/42/43, see paragraph 48 are configured for axial retraction into the catheter member in which the energy delivery element 35 comprises a radially expansible body 34 configured for adjustment from a contracted configuration suitable for transluminal delivery and retraction, and a deployed configuration suitable for engagement with surrounding tissue of the body lumen., in which the radially expansible body 34 is disposed within the radially expansible element and is configured such that one or more parts of the radially expansible body project through the radially expansible element when in a deployed configuration (see paragraph 47).
Claims 9-12:  Harks discloses in which the energy delivery element 35 and sensor 41/42/43 are operably connected and configured for co-deployment and co-retraction., in which the sensor forms part of the radially expansible body 34., in which the energy delivery element and sensor are axially movable independently of each other. in which the sensor is configured for axial movement distally of the radially expansible body and retraction proximally of the radially expansible element, and/or in which the sensor 41/42/43 extends axially through the center of the radially expansible element.
Claims 14, 22, 28:  Harks discloses in which the radially expansible element 34 comprises a wire mesh and/or is self-expansible (see figures 1-3, 5a-7) and biased to adapt a deployed orientation. in which the proximal side of the radially expansible element has greater radial deformability than a distal side, and/or in which the proximal side  of the radially expansible element has a substantially toroidal shape and the distal side  is substantially cylindrical (see figures 5a-7),  which the body lumen is the left atrial appendage (see paragraph 14).
Claims 29, 31-32:  Harks discloses in which the body lumen is the left atrial appendage (LAA), and in which the elongated catheter member comprises a positioning radially expansible body disposed proximally of the radially expansible element, and is configured for adjustment between a contracted orientation suitable for transluminal delivery and a deployed orientation configured to occlude the LAA opening, in which the positioning radially expansible body is a balloon, see fig. 7, element 39, paragraphs 15, 50), whereby inflation or deflation of the balloon causes adjustment of the depth of the occlusion apparatus in the LAA. in which a circumference and/or side of the radially expansible element comprises bristles (it is noted that a lot of optical fibers which are interpreted as bristles, see paragraph 47; in which the radially expansible element comprises a circumferential inflatable cuff (see fig. 5a).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Hoey et al US 2010/0076416.
Claim 30:  Harks discloses the invention substantially as claimed but is silent regarding a cooling element disposed of the expansible element.  Hoey et al, in the same field of endeavor, namely, in fig. 3 discloses an energy balloons at 150a,150b, which the balloon can have a cooling fluid (see paragraph 96).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hanks with a cooling element disposed of the expansible element as taught by Hoey et al in order to provide a cooling fluid that is circulating therein either during energy delivery or after energy delivery (see paragraph 96).
Allowable Subject Matter
Claims 16-18, 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771